Citation Nr: 0118130	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for post-operative ulcer, left Achilles 
tendon area.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


REMAND

The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 in November 1998.  The record shows that 
in October 1998, he developed an ulcer of the Achilles tendon 
area of the left ankle while being treated by VA with an Unna 
boot for another ulcer of the left lower extremity, that 
subsequently the ulcer in the Achilles tendon area had to be 
addressed with skin grafts twice, and that the veteran now 
complains that he has scars and experiences pain and 
stiffness in that area that hamper his ability to walk 
properly.  The record also shows that the veteran suffers 
from diabetes mellitus (Type II diabetes), peripheral 
neuropathy, and peripheral vascular disease and has some 
history of calluses and ulcers of the lower extremities 
associated with these disorders.

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
pertinent part, that a disability is a qualifying additional 
disability when it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of VA] 
either by a Department employee or a Department facility and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or by an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  See Pub.L. 104-
21, Title IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926.  

The amended statute, which reintroduced an earlier 
requirement, later repealed on the basis of the holding in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), that there be a 
showing of fault on the part of VA (absent accident), has 
been held by the Court to apply to all claims filed on or 
after October 7, 1997.  Boggs v. West, 11 Vet. App. 334, 343 
(1998). (But see VAOGCPREC 40-97, 63 Fed. Reg. 31263 (1997), 
holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997).  Thus, it applies to the 
instant claim.

The veteran contends that he developed an ulcer of the 
Achilles tendon area as a result of VA's improper application 
of an "Unna boot" that he had been wearing at one point 
during the treatment for the other ulcer of the left lower 
extremity - - he maintains that a wrinkle in the boot helped 
bring about the ulcer - - and/or VA's failure to properly 
monitor, or properly instruct him in, his wearing of this 
boot.

In denying the veteran's claim the RO relied on the report of 
a March 2001 VA examination report.

In its examination request the RO reported that the ulcer was 
present when the Unna boot was applied on October 6, 1998.  
The record, however, shows that the ulcer was identified 
after the boot was removed on October 8, 1998.  The 
examination report does not reflect that the examiner 
considered the history recorded in the outpatient treatment 
records.  That history shows that on October 8, 1998, it was 
commented that he had been wearing a boot that apparently had 
a wrinkle in it, and that the veteran was noted to have "a 
post ulcer" at the Achilles tendon calf junction.  Clinical 
entries made approximately weekly in September 1998 when an 
earlier Unna boot was changed do not identify a problem in 
the Achilles tendon area.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board observes that during the pendency of this appeal, 
in November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA reaffirms VA's obligations to a claimant 
under the former law with respect to the giving of notice and 
the rendering of assistance with the development of evidence, 
clarifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA must make reasonable efforts to obtain 
records pertinent to a claim and if the records cannot be 
secured, so notify the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Furthermore, under the VCAA, VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, in addition to that 
requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence, 
including a report of any private medical 
examination, supporting his claim that is 
not currently of record.  After the 
veteran responds, the RO should attempt 
to secure from any sources that he has 
identified all records or other 
documentation not currently of record.  
All attempts to secure this evidence must 
be documented in the claims file.  If, 
after making reasonable efforts, the RO 
is unable to secure any evidence, it must 
notify the veteran and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  Thereafter, the veteran should be 
afforded an appropriate examination to 
determine the onset, the causes, and all 
the current residuals of his ulcer of the 
left Achilles tendon area.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current residuals should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and each examination 
report should reflect that such a review 
was made.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the ulcer of the left 
Achilles tendon area suffered by the 
veteran in October 1998 was caused by VA 
care, examination, or treatment or by an 
event not reasonably foreseeable or was 
the result of aggravation of a 
preexisting condition by VA care, 
examination, or treatment or by an event 
not reasonably foreseeable; or by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA.  A 
complete rationale for all opinions 
should be provided..  All reports 
prepared in connection with the 
examination process should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that he does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the VA examination has taken 
place, the RO should review the 
examination report or reports to ensure 
that they are in complete compliance with 
the directives of this Remand.  If a 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  The RO should then adjudicate the 
claim of entitlement to compensation 
under 38 U.S.C. A. § 1151 for post-
operative ulcer, left Achilles tendon 
area.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




